Citation Nr: 0302203	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  01-08 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Entitlement to increased evaluation for chondromalacia, right 
knee, currently evaluated as 10 percent disabling.

Entitlement to increased evaluation for chondromalacia, left 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from November 1974 to April 
1980.  The veteran also had active duty for training from 
October 1971 to May 1972.

This matter comes before the Board on appeal from a March 
2001 rating decision of the Manchester, New Hampshire, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which evaluated the veteran's disability of each knee 
as 10 percent disabling.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
limited range of motion (ROM) of flexion to 120 degrees, 125 
degrees with pain, and effusion.  There is full extension to 
0 degrees.  There is no anterior, posterior, medial, or 
lateral instability.  On flexion and extension, there is 
definite crepitation and popping medially and laterally to 
the patella.

2.  The veteran's left knee disability is manifested by 
limited range of motion (ROM) of flexion to 120 degrees, 125 
degrees with pain.  There is full extension to 0 degrees.  
There is no anterior, posterior, medial, or lateral 
instability.  On flexion and extension, there is definite 
crepitation and popping medially and laterally to the 
patella.

3.  There is no ankylosis of either knee.  Subluxation, 
lateral instability, or cartilage, semilunar, dislocated, 
with frequent episodes of locking, pain, and effusion into 
the joint, have not been shown clinically in either knee.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
each knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.41, 4.71a, Diagnostic Codes (DCs) 5003, 5014, 5256-5261 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In an April 2001 letter, which advised the veteran 
of the March 2001 rating decision, the RO informed the 
veteran of the VCAA and VA's obligations thereunder.  The 
letter informed the veteran that the evidence already in the 
possession of the RO was sufficient to establish his claim.  
It also informed the veteran that, if there was additional 
evidence he desired considered in connection with his claim, 
to identify it, and the RO would attempt to obtain it.  
Consent release forms were included with the letter for the 
veteran to sign and return to enable the RO to obtain any 
records identified.  The February 2002 Supplemental Statement 
of The Case also informed the veteran of the provisions of 
the VCAA.  Therefore, the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran received a VA medical examination in January 
2001, for which the RO provided the claim file to the 
examiner.  The results of that examination have been 
associated with the claim file.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is satisfied 
that all relevant facts have been properly developed, and 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  38 C.F.R. 
§§ 3.159, 3.326(a) (2002).  Accordingly, the Board may decide 
the case on the merits.

Historically, the veteran was treated for bilateral knee pain 
during his active service.  An October 1991 rating decision 
granted service connection for both knees and evaluated each 
as 0 percent disabling.  The veteran applied for an increased 
evaluation in October 2000.  The March 2001 rating decision 
increased the evaluation for each knee to 10 percent 
disabling.  The effective date was the date of the receipt of 
the claim.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2002); 38 C.F.R. Part 
4 (2002).  All potentially applicable regulations must be 
applied, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require 
review of the entire history with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the specified rating criteria but coordination of 
the rating with functional impairment is required.  38 C.F.R. 
§ 4.21 (2002).  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2002).  Consideration may not be 
given to factors wholly outside the rating criteria.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

The January 2001 medical examination report reveals that the 
veteran stated that he is a vehicle mechanic and that his 
symptoms are greater in the left knee than the right knee.  
He was described as 6 feet 2 inches tall, weighing 280 
pounds.  With the right knee, he encounters occasional 
difficulty at work when required to crawl into cramped 
spaces.  Overall, however, he performs his job without too 
much difficulty.  The veteran reported daily pain and 
estimates he has flare-ups two to four times a month, which 
last approximately an hour, primarily brought on by cold damp 
weather, or excessive use of the right knee.  During flare-
ups, pain is moderate.  He has occasional weakness, stiffness 
in the morning, and slight locking, fatigability and lack of 
endurance, and heat.  There is no swelling or redness.  The 
veteran does not use any ambulatory aid devices or a brace.

With the left knee, the veteran stated he has daily pain and 
stiffness, occasional heat, weakness, and swelling but no 
redness.  The left knee reportedly occasionally gives way, 
there is some locking, and definite fatigability and lack of 
endurance.  Flare-ups occur three times a month and last for 
two hours

The physical examination revealed that the right and left 
knees have identical ROM: flexion from 0 to 120 degrees 
without pain, and 0 to 125 degrees with pain, which means the 
veteran's ROM in each knee is limited by 20 degrees (normal 
being 0 to 140 degrees).  38 C.F.R. § 4.71a, Plate II (2002); 
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Each knee has 
full extension to 0 degrees.  There is no anterior, 
posterior, medial, or lateral instability of either knee.  On 
flexion or extension, each knee exhibits definite crepitation 
medially and laterally to the patella, and popping.  The x-
ray examination report revealed effusion in the suprapatellar 
area of the right knee.  Diagnoses were: chondromalacia, 
right knee, with pain and limitation of motion with effusion; 
and, chondromalacia, left knee, with pain and limitation of 
motion.  The examination report estimates an additional 10 
degree loss of ROM in each knee with repeated use.  The 
examination report revealed no weakness of flexion or 
extension in either thigh or either ankle.

The October 1991 rating decision rated the veteran 
analogously under DC 5257 for other impairment of the knee, 
including lateral instability and recurrent subluxation.  
38 C.F.R. §§ 4.20, 4.31, 4.71a (1991).  The March 2001 rating 
decision changed the DC under which the veteran is rated to 
DC 5014 (osteomalacia).  38 C.F.R. §§ 4.20, 4.71a (2002).  
This ultimately provides of ratings based on limitation of 
motion.  This seems appropriate as that seems to be the 
principal impairment of the knees as discussed in greater 
detail below.

Diseases rated under DCs 5013 through 5024 are rated on the 
basis of limitation of motion of the body part affected as 
degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5013-5024.  
DC 5003 (arthritis, degenerative-hypertrophic or 
osteoarthritis), however, directs that ratings thereunder are 
done on the basis of limitation of motion under the 
appropriate DC for the specific joint or joints involved, 
which in the veteran's case are DCs 5256 through 5262.  More 
specifically, however, the Board will use DC 5260 to assess 
the veteran's evaluation.

In the absence of other medical evidence which might impact a 
rating, DC 5260, leg, limitation of flexion of, allows a 
rating of 20 percent disabling only for instances where 
flexion is limited by 110 degrees (0 to 30 degrees), which 
clearly is not the veteran's case.  In fact, to warrant an 
evaluation even of 10 percent, flexion must be limited by 95 
degrees (0 to 45 degrees).  DC 5260.  The Board is aware, 
however, that a veteran's disability picture is viewed as a 
whole, and a disability will not necessarily manifest every 
criteria of a particular DC.  38 C.F.R. § 4.21 (2002).  
Disability evaluations are based on functional impairments 
which impact a veteran's ability to pursue gainful 
employment.  38 C.F.R. § 4.10 (2002).  Further, with regards 
to the musculoskeletal system, disability evaluations are 
based on the functional loss of the joint or part involved.  
Specifically, the inability, due to injury or disease, of the 
damaged part to perform the normal working movements of the 
body with normal excursion, strength, speed, and endurance.  
38 C.F.R. § 4.40 (2002).

The examination report reveals that the veteran's most 
intensive symptoms occur two to four times per month.  
Further, overall, the veteran pursues his gainful employment 
without too much difficulty.  When these factors are 
considered in conjunction with the criteria of DC 5260, the 
Board finds that the veteran's disability picture more 
closely approximates that for an evaluation of 10 percent 
disabling for each knee than that of a higher evaluation.  
38 C.F.R. § 4.7 (2002).  A higher evaluation of 20 percent or 
more is not warranted because the veteran's symptomatology 
does not manifest any of the criteria of the applicable DCs.  
For example, the examination report does not reveal any 
ankylosis of either knee; the report specifically found no 
subluxation or lateral instability; and, while there is 
effusion on the right side, it is not combined with 
semilunar, dislocated cartilage with frequent episodes of 
locking.  DCs 5256 through 5261.  Further, the examination 
report revealed no symptomatology regarding the veteran's 
thighs or ankles.

Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for each knee.  The 
evidence is not in equipoise so as to apply the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b) (West 1991 and Supp. 
2002); 38 C.F.R. § 3.102 (2002).  Therefore, the veteran is 
reasonably and appropriately evaluated as 10 percent 
disabling for each knee. 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.41, 
4.71a, Diagnostic Codes (DCs) 5003, 5014, 5256-5261 (2002). 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, right knee, is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, left knee, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

